Title: Silence Dogood, No. 8, 9 July 1722
From: Franklin, Benjamin
To: 


On June 11 the Courant had insinuated that the Massachusetts authorities were not making proper exertions to capture a pirate vessel reported to be off the coast. Exasperated by this “High Affront,” the latest of many, the General Court the next day ordered James Franklin to be confined in jail for the remainder of the legislative session. During his brother’s imprisonment Benjamin managed the paper, and “made bold to give our Rulers some Rubs in it, which my Brother took very kindly, while others began to consider me ... as a young Genius that had a Turn for Libelling & Satyr.” The eighth and ninth letters of Mrs. Dogood were two such “Rubs.”
 

To the Author of the New-England Courant.
[No. VIII.
  Sir,

I prefer the following Abstract from the London Journal to any Thing of my own, and therefore shall present it to your Readers this week without any further Preface.
“Without Freedom of Thought, there can be no such Thing as Wisdom; and no such Thing as publick Liberty, without Freedom of Speech; which is the Right of every Man, as far as by it, he does not hurt or controul the Right of another: And this is the only Check it ought to suffer, and the only Bounds it ought to know.
“This sacred Privilege is so essential to free Governments, that the Security of Property, and the Freedom of Speech always go together; and in those wretched Countries where a Man cannot call his Tongue his own, he can scarce call any Thing else his own. Whoever would overthrow the Liberty of a Nation, must begin by subduing the Freeness of Speech; a Thing terrible to Publick Traytors.
“This Secret was so well known to the Court of King Charles the First, that his wicked Ministry procured a Proclamation, to forbid the People to talk of Parliaments, which those Traytors had laid aside. To assert the undoubted Right of the Subject, and defend his Majesty’s legal Prerogative, was called Disaffection, and punished as Sedition. Nay, People were forbid to talk of Religion in their Families: For the Priests had combined with the Ministers to cook up Tyranny, and suppress Truth and the Law, while the late King James, when Duke of York, went avowedly to Mass, Men were fined, imprisoned and undone, for saying he was a Papist: And that King Charles the Second might live more securely a Papist, there was an Act of Parliament made, declaring it Treason to say that he was one.
“That Men ought to speak well of their Governours is true, while their Governours deserve to be well spoken of; but to do publick Mischief, without hearing of it, is only the Prerogative and Felicity of Tyranny: A free People will be shewing that they are so, by their Freedom of Speech.
“The Administration of Government, is nothing else but the Attendance of the Trustees of the People upon the Interest and Affairs of the People: And as it is the Part and Business of the People, for whose Sake alone all publick Matters are, or ought to be transacted, to see whether they be well or ill transacted; so it is the Interest, and ought to be the Ambition, of all honest Magistrates, to have their Deeds openly examined, and publickly scann’d: Only the wicked Governours of Men dread what is said of them; Audivit Tiberius probra queis lacerabitur, atque perculsus est. The publick Censure was true, else he had not felt it bitter.
“Freedom of Speech is ever the Symptom, as well as the Effect of a good Government. In old Rome, all was left to the Judgment and Pleasure of the People, who examined the publick Proceedings with such Discretion, and censured those who administred them with such Equity and Mildness, that in the space of Three Hundred Years, not five publick Ministers suffered unjustly. Indeed whenever the Commons proceeded to Violence, the great Ones had been the Agressors.
“Guilt only dreads Liberty of Speech, which drags it out of its lurking Holes, and exposes its Deformity and Horrour to Daylight. Horatius, Valerius, Cincinnatus, and other vertuous and undesigning Magistrates of the Roman Commonwealth, had nothing to fear from Liberty of Speech. Their virtuous Administration, the more it was examin’d, the more it brightned and gain’d by Enquiry. When Valerius in particular, was accused upon some slight grounds of affecting the Diadem; he, who was the first Minister of Rome, does not accuse the People for examining his Conduct, but approved his Innocence in a Speech to them; and gave such Satisfaction to them, and gained such Popularity to himself, that they gave him a new Name; inde cognomenfactum Publicolae est; to denote that he was their Favourite and their Friend. Latae deinde leges—Ante omnes de provocatione Adversus Magistratus Ad Populum, Livii, lib. 2. Cap. 8.
“But Things afterwards took another Turn. Rome, with the Loss of its Liberty, lost also its Freedom of Speech; then Mens Words began to be feared and watched; and then first began the poysonous Race of Informers, banished indeed under the righteous Administration of Titus, Narva, Trajan, Aurelius, &c. but encouraged and enriched under the vile Ministry of Sejanus, Tigillinus, Pallas, and Cleander: Queri libet, quod in secreta nostra non inquirant principes, nisi quos Odimus, says Pliny to Trajan.
“The best Princes have ever encouraged and promoted Freedom of Speech; they know that upright Measures would defend themselves, and that all upright Men would defend them. Tacitus, speaking of the Reign of some of the Princes abovemention’d, says with Extasy, Rara Temporum felicitate, ubi sentire quae velis, & quae sentias dicere licet: A blessed Time when you might think what you would, and speak what you thought.
“I doubt not but old Spencer and his Son, who were the Chief Ministers and Betrayers of Edward the Second, would have been very glad to have stopped the Mouths of all the honest Men in England. They dreaded to be called Traytors, because they were Traytors. And I dare say, Queen Elizabeth’s Walsingham, who deserved no Reproaches, feared none. Misrepresentation of publick Measures is easily overthrown, by representing publick Measures truly; when they are honest, they ought to be publickly known, that they may be publickly commended; but if they are knavish or pernicious, they ought to be publickly exposed, in order to be publickly detested.” Yours, &c.,
Silence Dogood
